 ,In the Matter of STANDARD NUT AND BOLT COMPANY, EMPLOYER andUNITED STEELWORKERS OF AMERICA, CIO, PETITIONERCase No.1-RC-1732.-Decided December 1, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert E. Green,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The question concerning.representation :The United Electrical, Radio and Machine `Yorkers of America, andits Local 236, herein jointly called the Intervenors, have been the con-tractual representative of the Employer's Cumberland, Rhode Island,plant, production and maintenance employees. since 1945.The auto-matic renewal of the 1-year collective bargaining agreement, datedAugust 11, 1949, was forestalled on June 10, 1950, by the Intervenors'notice of a desire to modify the agreement. ' Negotiations pursuant tothis notice continued until August 9, 1950, when an oral. agreementwas reached.This agreement was ratified by the Intervenors'. mem-bership on August 10, 1950, and the formal contract was executed onAugust 11, 1950.The Petitioner's request, dated August 9, 1950, for recognition asbargaining representative of the Employer's employees, was receivedby the Employer on August 10, 1950.Having received no reply thePetitioner directed a second request to the Employer- on August 16,1950.On Friday, August 18, 1950, the petition herein together witha covering letter and material for an administrative determination92 NLRB No. 77.412 STANDARD, NUT AND BOLT COMPANY413of a showing of interest, was mailed to the Board's Regional Office.The petition, letter, and enclosures were received in the Board's Re-gional Office in the first mail on Monday, August 21, 1950, and bearthe time receipt stamp of 9 a. in.The Employer and the Intervenors contend that since more than10 calendar days elapsed between the Petitioner's request for recog-nition and the filing of the petition, under theGeneral Electric X-raydoctrine' the contract executed on August 11, 1950, is a bar to thisproceeding.As indicated in the decision issued in theIndiana Deskcase,2 reliedupon by the Petitioner herein, the Board, in computing the filing timeestablished by theGeneral Electric X-Raydoctrine, is guided bySection 203.86 of the National Labor Relations Board Rules and Reg-ulations-Series 5, as amended.3 In the instant case the last day forfiling the petition herein fell on Sunday, August 20, 1950, a day onwhich the Board offices were officially closed.Thus, the petition re-ceived in the Board's Regional Office on Monday, August 21, 1950, wastimely filed,4 and the contract executed on August 11, 1950, does notbar this proceeding.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.All production and maintenance employees at the Employer'sCumberland, Rhode Island, plant, including utility men, leadmen, andheat treating employees, but excluding factory clerks, timekeepers,'General Electric X-Ray Corp.,67 NLRB 997.s Indiana Desk Company,Inc.,82 NLRB 103.8 Section 203.86 provides :In computing any period of time prescribed or allowed by these rules,the day of theact, event,or default after which the designated period of time begins to run, is notto be included.The last day of theperiod socomputedisto be included,unlessit isa Sunday or a legal holiday,in which event,the period runs until the end of thenextday, which is neither a Sunday nor a legal holiday.When the period of time pro-scribed or allowed is less than 7 days,intermediate Sundays and holidays shall beexcluded in the computation.For the purpose of this section a Saturday on whichthe Board's offices are not open for business shall be considered as a holiday, but ahalf holiday shall be considered as other days and not as a holiday....(emphasissupplied).This determination is not inconsistent with the decisions inStandard Oil Company ofOhio,69 NLRB 388;Kirby Lumber Corporation,71NLRB 688;andCarter CarburetorCorporation,80 NLRB 253,relied upon by the Employer.Those decisions involved theinclusion ofintermediateorinterveningSaturdays,Sundays, and legal holidays, com-puting the 10-dayGeneral Electric X-Rayperiod,and are consistent with the rule setforth in footnote 3,supra.We find no merit in the Employer's contention that the de-cision in theIndiana Desk Company, Inc.case,supra,was based on an exception to theX-Raydoctrine because of"extenuating"circumstances.That decision clearly states "wefind for reasons stated below that the petition was timely filed, within the meaning andintent of theGeneral Electric X-Raydoctrine." 414DECISIONS' OF NATIONALLABOR-RELATIONS BOARDguards, watchmen, office employees, professional employees, foremen,and executives and all supervision within the meaning- of, the act,5constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]5This unit is identical to that covered by theIntervenor's contract.